Citation Nr: 1616894	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  11-13 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a non-specific urinary tract infection.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from November 1967 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In May 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The Board previously remanded this case for additional development in April 2014 and July 2015.  In April 2014, the claim was remanded to obtain Social Security records and VA examination.  The case was remanded in July 2015 to obtain an addendum opinion.  The Board is satisfied that there has been substantial compliance with the remand directives set out in April 2014 and July 2015.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

A non-specific urinary tract infection is related to active service.  


CONCLUSION OF LAW

Service connection for a non-specific urinary tract infection is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).  






REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

In light of the favorable disposition of the Veteran's service connection claim, the Board finds that a discussion as to whether VA's duties to notify and assist the Veteran have been satisfied, including discussion of whether the May 2013 Board hearing was conducted in compliance with Bryant v. Shinseki, 23 Vet. App. 488   (2010) and 38 C.F.R. § 3.103(c)(2) (2015) is not required.  The Board finds that no further notification or assistance is necessary, and that deciding the appeal at this time is not prejudicial to the Veteran.

Analysis of Claim

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498 (1995); Hickson v. West, 12 Vet. App. 247 (1999); 38 C.F.R. § 3.303  (2014). 

In this case, the Veteran has a current diagnosis of urinary tract infection.  Urinary tract infection is not listed as a chronic disease under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply to the claim.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For disabilities that are not listed as chronic under 38 C.F.R. § 3.303(b), the only avenue for service connection is by showing in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336   (Fed. Cir. 2006).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim must be denied. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, Gilbert v. Derwinski, 1 Vet. App. 49   (1990).

The Veteran asserts that a current urinary disability is related to service.  At the Board hearing in May 2013, the Veteran testified that he was initially treated for a urinary tract infection during service in Korea.  He testified that he has experienced ongoing symptoms since service. 

He testified that he initially sought treatment at the VA in 1994 or 1995, at which time he received antibiotics for a urinary tract infection.  The Veteran testified that antibiotics improved his symptoms for a while, but he again started to have urinary symptoms, such as burning and dripping.  The Veteran testified that he was tested several times for infection. The Veteran stated that, although no infection was found, he still had urinary symptoms.  
 
The Veteran had active duty service from November 1967 to November 1969.  Service treatment records show that urinalysis tests were ordered in September 1969 and October 1969.  A diagnosis of a urinary disability was not noted in service treatment records. 

Following separation from service,  VA treatment records show that the Veteran the Veteran was seen in January 1970 with a complaint of a recurrence of urinary burning.  The Veteran reported a history of dysuria in November 1969, which was relieved by medication.  He reported back pain, nocturia and urgency.  The Veteran was diagnosed with prostatitis and urethritis.  The Veteran was seen again in January 1970 with a complaint of continued dysuria.  

VA treatment records reflect treatment of urinary symptoms and a history of urinary tract infections.  A November 2003 VA psychiatry treatment record noted that the Veteran's active problems included a "history of urinary tract infections."   An August 2005 VA treatment record noted that recurring urinary symptoms were confirmed.  The August 2005 record noted an assessment of urinary tract infection, possible prostatitis.  A December 2005 VA record noted that the Veteran was treated for urinary tract infection and reported that there was no burning since that treatment.   VA treatment records dated in February 2014 noted a prior medical history of urinary tract infection.  A March 2014 Agent Orange registry exam noted occasional dysuria but no hematuria or frequency. 

The Veteran had a VA examination in November 2014.  The examiner opined that the Veteran's non-specific urinary tract infection is at least as likely as not directly and proximately caused by recurrent prostatitis.  The examiner noted that the Veteran has an enlarged prostate, which can cause frequent issues with urinary tract infections due to difficulty urinating and obstructive symptoms within the urinary tract.  

In a September 2015 addendum opinion, the examiner noted that the separation examination is silent for findings or complaints of urinary tract disease or dysuria.  The examiner noted that the service treatment records show that two urinary examinations were ordered.  Although neither was consistent with infection, they were suggestive of investigation of urinary tract problems.  The examiner noted that, given the post-service examinations of record with complaints of dysuria since service and physical exams within one year of service, it is reasonable to assume that the Veteran's complaints are consistent with dysuria complaints during service.  The examiner further noted that the separation examination is silent for urinary tract complaints, but given a post-service note within one year of discharge that states that medication was given in service which relieved the complaints, negative findings cannot be construed as the absence of disease at separation.  The examiner concluded that it is therefore his medical opinion that the Veteran did have dysuria, nonspecific urinary disease, as a result of an in-service event or exposure.  

The examiner further noted that a review of the Veterans Benefits Management System (VBMS), to include all VA treatment records, showed no evidence of record of complaints, investigation of or therapy for any urinary tract disease.  The examiner noted that extensive medical records from the 1990's showed no mention of any urinary tract disease, and review of available lab results did not support the diagnosis or investigation of dysuria. The examiner concluded that there is medical evidence of urinary tract disease or complaints either in service or within 1 year of discharge from active duty but no evidence to support chronicity of this condition.  The examiner provided another addendum in December 2015, in which he confirmed the prior opinions.    

The VA examiner concluded that the Veteran did have dysuria, nonspecific urinary disease in service but did not have chronic symptoms after service.  The examiner did not address the post-service VA treatment records showing a history of urinary tract infection.  The Board notes that the weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 548 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993); Guerrieri v. Brown, 4 Vet. App. 467 (1993). 

In this case, the evidence is at least in equipoise.  The Veteran testified that he was initially treated for urinary tract infection in service and has had symptoms since service.  Service treatment records reflect that several urinalysis tests were obtained during active service.  Shortly after separation, the Veteran was diagnosed with  urethritis.  Post-service VA medical records reflect treatment of urinary tract infections and complaints of occasional dysuria.  The Board finds that there is reasonable doubt as to whether the Veteran's current non-specific urinary tract infection was incurred in service.  Accordingly, resolving all reasonable doubt in the favor of the Veteran, the Board concludes that service connection for non-specific urinary tract infection is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for non-specific urinary tract infection is granted. 



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


